Citation Nr: 1313930	
Decision Date: 04/26/13    Archive Date: 05/03/13

DOCKET NO.  09-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the withholding of compensation benefits to recoup the amount of severance pay received by the Veteran was proper.

2.  Entitlement to service connection for hyperhidrosis.

3.  Entitlement to an initial evaluation in excess of 20 percent for service-connected intervertebral disc syndrome (IVDS).  

4.  Entitlement to an initial evaluation in excess of 10 percent for service-connected sciatic nerve impairment, right side.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans





WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1992, from June 2000 to October 2000, and from February 2002 to April 2008. 

This matter is before the Board of Veterans' Appeals  (Board) on appeal from a July 2008 action of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In December 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge rendering the determination in these claims.  The transcript of this hearing has been associated with the claims file. 

In September 2012, the Veteran raised the issue of entitlement to a temporary total rating based on convalescence.  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran received disability severance pay in the amount of $40,581.00, after Federal taxes were paid, for his low back disability, and right-sided sciatic nerve impairment disability, which occurred during his active military service.

2.  The Veteran's low back injury, and right-sided sciatic nerve impairment injury, did not occur in a combat zone, or in the performance of duty in combat-related operations.

3.  The evidence of record indicates that the Veteran has hyperhidrosis that is etiologically to active duty service.  

4.  The Veteran's service-connected intervertebral disc syndrome is shown to have been productive of complaints of pain, and some decreased motion, but not favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less, or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

5.  The Veteran's service-connected right sciatic nerve impairment is shown to have been productive of complaints that include pain, weakness and tingling, but not moderate incomplete paralysis, neuritis, or neuralgia, of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  Recoupment of the Veteran's severance pay, by withholding his VA disability compensation, was warranted.  10 U.S.C.A. §§ 1174, 1212 (West 2002 & Supp. 2012); 38 C.F.R. § 3.700(a)(3) (2012).

2.  Hyperhidrosis was caused by the Veteran's service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

3.  The criteria for an initial evaluation in excess of 20 percent for service-connected intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235-5243 (2012).

4.  The criteria for an initial evaluation in excess of 10 percent for service-connected right sciatic nerve impairment have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.124a, Diagnostic Codes 8520, 8620, 8720 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Recoupment of Severance Pay

The Veteran asserts that recoupment of his severance pay is not warranted.  The Veteran has not disputed the amount of severance pay received and subject to recoupment.  Rather, he argues that he incurred his low back disability, and right-sided sciatic nerve impairment disability, while he was in a combat zone, and/or in support of combat operations.  See e.g., Veteran statements (VA Forms 21-4138), dated in April and July of 2009.  During his hearing, held in December 2012, he testified that he injured his back while in Kuwait in 2003, while digging foxholes and handling sandbags.  

The recoupment of a Veteran's separation or severance pay from his or her VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2) (West 2002).  Under this statute, a service member who has received separation pay, severance, or readjustment pay under any other provision of law, based on service in the armed forces, shall not be deprived of any disability compensation to which he or she is entitled under the laws administered by VA.  However, the Veteran shall have deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received.  Id.; see also 38 C.F.R. § 3.700(a)(3) (2012).  

Under 38 C.F.R. § 3.700(a)(5)(i), "[w]here entitlement to disability compensation was established on or after September 15, 1981, a Veteran who has received separation pay may receive disability compensation for disability incurred in or aggravated by service prior to the date of the receipt of separation pay subject to recoupment of the separation pay.  Where payment of separation pay or special separation benefits under section 1174a was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay or special separation benefits less the amount of Federal income tax withheld from such pay."  38 C.F.R. § 3.700(a)(5)(i) .

VA's General Counsel has concluded that disability compensation should be offset to recoup the amount of special separation benefits (including disability severance) received by a former member of the armed forces.  See VAOGCPREC 14-92, 57 Fed. Reg. 49746 (1992); VAOGCPREC 12-96, 61 Fed. Reg. 66,750 (1996).  

The deduction of military disability severance pay from VA disability compensation prevents the duplication of payments and ensures that a veteran is not paid twice for the same disability.  VAOPGCPREC 67-91, 56 Fed. Reg. 51053 (1991). 

According to the revised regulation at 38 C.F.R. § 3.700(a)(3), for members of the military who were medically discharged after January 28, 2008, "no recoupment of severance pay will be made for disabilities incurred in the line of duty in a combat zone or incurred during performance of duty in combat-related operations as designated by the Department of Defense."  This provision, containing identical language, originated in the National Defense Authorization Act (NDAA) of 2008, and is codified at 10 U.S.C.A. § 1212(d)(2).  See Pub. L. 110-181, 122 Stat. 3  (January 28, 2008).  Because the Veteran was medically discharged from active duty in April 2008, this revised provision applies to his present claim.

The Veteran's service treatment records (STRs) include a document titled "Findings of the Physical Evaluation Board Proceedings" (PEB), dated in February 2008, which shows that the Veteran was found to be unfit for duty, and to have unfitting conditions of: lumbar radiculopathy, mechanical low back pain, and lumbar degenerative disc disease.  His combined disability rating was 10 percent.  The PEB states, "The disability did not result from a combat related injury as defined by Title 26, U.S. Code Section 104(b)(3)."  

In July 2008, the RO granted service connection for disabilities that included intervertebral disc syndrome, and sciatic nerve impairment, right side.  In the notification of that rating decision, dated in August 2008, the RO stated that the Veteran had received a severance pay allowance of $54,108.00 for his low back and sciatic nerve disabilities, and that it would hold back the amount of his severance pay, minus the amount paid in Federal income taxes.  

The Veteran's service treatment reports note complaints of back pain as early as 1989.  A February 1991 report notes that the Veteran had been in a motor vehicle accident, with complaints of left leg and left wrist symptoms.  An April 2000 report (NGB Form 348) (during National Guard duty) states that the Veteran sustained lower back strain while unloading a truck.  A January 2002 examination report shows that his spine was clinically evaluated as normal.  An associated "report of medical history" shows that the Veteran denied a history of "recurrent back pain or any back problem."  See also January 2002 Medical Prescreen of medical history report) (same); March 2002 report of medical history (denying a history of back problems).  In July 2003, the Veteran received treatment at the Kuwait Medical Clinic, Kuwait Navy Base, for low back pain "while [illegible] and bending."  He was noted to have no pain ("0/10") while standing and walking.  He described his pain as being like cramping, and stated that it subsided after relied of position.  He reported a prior injury to his back in 1991, which he indicated was resolved.  He also reported testicular pain which was constant while sitting and standing, and increased upon walking.  The assessment was epididymitis, rule out inguinal hernia, torsion, LBP (low back pain).  He was provided with medications, and encouraged to wear a supportive undergarment.  A "post-deployment form" (DD Form 2796), dated on September 4, 2003, notes that the Veteran had been deployed to Kuwait, and that he denied a history of back pain.  A September 30, 2003 report shows treatment for a three-day history of back pain symptoms, with an overall three-year history of back pain.  The report indicates that this treatment was provided at a naval facility in Coronado, California.  The Veteran also reported a history of a 1991 MVA (motor vehicle accident).  The assessment was L4-L5 strain with history of chronic low back pain.  An April 2005 report indicates that the Veteran had an appointment for chiropractic care.  A "report of medical history," dated on March 8, 2006, shows that the Veteran denied a history of "recurrent back pain or any back problem," "numbness or tingling," or "impaired use of arms, legs, hands, or feet."  A March 6, 2006 report notes complaints of a 10-day history of right-sided back pain.  The assessment was lumbar sprain.  The Veteran subsequently received ongoing treatment for his back symptoms.  An April 2006 report notes complaints of limb weakness and giving way, with sensory disturbances in the right groin.  The assessments were lumbago, myalgia and myositis, and facet syndrome.  In May 2006, the assessments included nerve palsy femoral right, and intervertebral disc degeneration.  A June 2006 report notes a herniated disc at L5-S1, and sciatica.  A March 2007 report notes a history of a herniated L5-S1 disc in 2004 in San Diego, with reaggravation of the back the previous year, in Pensacola, Florida.  A May 2007 report notes that there was no history of trauma.  An examination report, dated in December 2007, shows that the Veteran's spine was clinically evaluated as abnormal, and it notes a decreased range of motion in the lumbar spine, a history of back surgery in June 2007, and black marks on the leg due to a neurological test on the back of the right leg in August 2007.  The associated "report of medical history" shows that the Veteran indicated that he had a history of "recurrent back pain or any back problem."  An associated "report of medical assessment," dated in December 2007, shows that the Veteran reported having back pain, and right leg pain.  He indicated that since his last medical assessment in 2006, his back pain had worsened and he had been given time to heal properly, and that he had back surgery in June 2007.  

The Veteran's service personnel records have been obtained.  They include his most recent discharge (DD Form 214), for the period between February 2002 and April 2008, which indicates that he did not have any foreign service, or sea service.  His awards include the Global War on Terrorism Service Medal, and the Global War on Terrorism Expeditionary Medal.  It indicates that he was to be paid $54,108.00 in severance pay.  Reports, titled, "Evaluation report and counseling records" covering the period from late February to June of 2003, note that the Veteran was deployed to Kuwait for Operations Enduring Freedom and Iraqi Freedom as a member of the force protection element at Kuwait Naval Base, that he manned perimeter outposts and entry control points.  

A memorandum, dated in December 2009, shows that the RO determined that the total amount of separation pay (prior to deduction of Federal income taxes) was $54,108.00 and that the net amount (after payment of Federal income taxes) was $40,581.00.   

A report from the Physical Disability Board of Review, dated in March 2011, shows that the Veteran argued that his injuries occurred while in support of combat operations while in a combat zone.  He requested "correction of my records and the recoupment of severance pay should stop immediately."  The Board raised his rating for intervertebral disc syndrome to 20 percent, but did not further address his assertion that his injuries occurred while in support of combat operations while in a combat zone.  

The Board finds that recoupment of the Veteran's separation pay is appropriate.  The Veteran is shown to have served in Kuwait in 2003, and he has submitted copies of his July 2003 treatment at the Kuwait Naval Base in support of his claim.  However, the assessments noted epididymitis, and "rule out" three other conditions (inguinal hernia, torsion, and LBP (low back pain)).  A "post-deployment form" (DD Form 2796), dated in September 2003, notes that the Veteran had been deployed to Kuwait, and shows that he denied a history of back pain.  Subsequent to this, it appears that he received chiropractic treatment in April 2005.  There is no further medical evidence to show the existence of a back disorder until March 2006.  In June 2006, the Veteran underwent surgery of his spine.  Given the evidence, it appears that he had a number of acute episodes of back pain prior to 2006, to include in Kuwait in July 2003.  In any event, the definition of "combat-related operations" under the NDAA is "designated by the Secretary of Defense."  The February 2008 PEB shows that it was determined that, "The disability did not result from a combat related injury as defined by Title 26, U.S. Code Section 104(b)(3)."  In summary, the Veteran's physical evaluation board proceedings show that it was determined that he did not meet the criteria for a combat-related injury.  Based on the foregoing, the Board finds that the recoupment of the Veteran's severance pay in the amount of $40,581.00 for the disabilities that he incurred during active duty is warranted.  As a consequence, this appeal must be denied.



II.  Service Connection

The Veteran asserts that he has hyperhidrosis due to his service.  He argues that he developed this disability during service in the Middle East.  

In general, service connection may be established for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a pre- existing injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment reports include a report, dated in February 2003, which shows that the Veteran was in Kuwait, and that he complained of a 11/2-week history of irregular sweating.  He complained that he was sweating all night, that his sleeping bag was wet, and that he had constant daily sweating.  He estimated drinking six liters of water per day.  The assessment notes a normal examination.  The report includes a notation of "hyperhidrosis (excessive sweating)."  The remainder of service treatment reports are silent as to complaints of, treatment for, or a diagnosis involving, excessive sweating or hyperhidrosis.  The Veteran's separation examination report, dated in December 2007, does not show any relevant complaints, findings, or diagnoses.  

A QTC examination report, dated in January 2008 (prior to discharge), shows that the Veteran reported a three-year history of hyperhidrosis/sweating disorder, with associated constant itching and small lumps.  The diagnoses include hyperhidrosis / sweating disorder.  

As for the post-service medical record, it consists of VA and non-VA reports, dated between 2008 and 2012.  This evidence does not contain any relevant findings or diagnoses.  

The Board finds that service connection for hyperhidrosis is warranted.  The Veteran was treated for this condition during service, in 2003.  In January 2008, prior to separation from service, he indicated that he has had ongoing symptoms of excessive sweating for three years, and a QTC examiner determined that his diagnoses included hyperhidrosis/sweating disorder.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that hyperhidrosis is shown during service.  Accordingly, service connection for hyperhidrosis is warranted, and the claim is granted.  


III.  Increased Initial Evaluations

The Veteran essentially contends that increased initial evaluations are warranted for his service-connected IVDS, and right sciatica nerve impairment.  

In July 2008, the RO granted service connection for IVDS, evaluated as 20 percent disabling, and sciatic nerve impairment, right side, evaluated as 10 percent disabling.  In each case, the RO assigned an effective date for service connection of April 25, 2008.  The Veteran has appealed the issues of entitlement to increased initial evaluations.  

The Veteran is appealing the original assignments of disability evaluations following awards of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A.  IVDS

As for the history of the disability in issue, it has been summarized in Part I.  Briefly stated, it shows that the Veteran was found to have a herniated L5-S1 disc.  In June 2007, the Veteran underwent back surgery .  A January 2008 pre-discharge QTC examination report shows that the Veteran complained of stiffness, decreased strength, weakness, and limited mobility.  He also reported constant pain, relieved by rest and medication.  On examination, posture and gait were within normal limits.  There was no evidence of radiating pain on movement.  There was no muscle spasm, or ankylosis.  Flexion was to 60 degrees, with pain at 60 degrees.  There were signs of IVDS, specifically, right lower extremity sensory deficits, with no bowel or bladder dysfunction.  Coordination was within normal limits.  Joint function was limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance, or incoordination.  An X-ray of the lumbar spine was within normal limits.  The relevant diagnosis was status post herniated disc surgery with residuals of scar in the low back, back pain, and IVDS.  See 38 C.F.R. § 4.1 (2012).    

The Veteran's IVDS has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical strain), DC 5242 (degenerative arthritis of the spine) (see also DC 5003), and DC 5243 (intervertebral disc syndrome) are all rated under the "General Rating Formula for Diseases and Injuries of the Spine." 

The General Rating Formula provides that a 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

The General Rating Formula provides that an evaluation of 40 percent is warranted for favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less. 

In addition, the regulation provides that intervertebral disc syndrome may be rated under either the General Rating Formula or the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes", whichever results in a higher rating.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that an evaluation of 20 percent is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. 

An evaluation of 40 percent is warranted for intervertebral disc syndrome, with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Id.  

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  [Note 1]. 

A Note to the General Rating Formula for Diseases and Injuries of the Spine provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

The relevant medical evidence dated during the time period on appeal consists of VA and non-VA reports, summarized as follows: 

VA progress notes, dated between 2009 and 2012, show a number of treatments for complaints of low back pain.  In April 2009, it was noted that on examination, motor and sensory functions were "appropriate."  The Veteran was provided with Flexeril and Percocet, and told to apply heat.  A May 2009 report notes use of Oxycodone and Flexeril.  The report notes that he is "extremely symptomatic."  A July 2009 report shows that on examination, the spine had flexion to 80 degrees.  He was able to heel and toe walk without difficulty.  All tested muscle groups in the lower extremities had 5/5 strength, except for right toe flexion, which was 4/5.  Gait was normal, symmetric and nonantalgic.  Patellar and hamstring reflexes were 2+ bilaterally, and Achilles were 1+ (right) and 2+ (left).  A September 2009 MRI (magnetic resonance imaging) study report notes a disc bulge at L4-5, and at L5-S1.  The report contains an assessment of results quite similar to those in 2007, with scar tissue about the L-5 nerve.  Another September 2009 report notes complaints of constant back ache and stiffness, aggravated by throwing a ball with his son, a brisk walk over 15 minutes, or static positioning such a sleeping.  A February 2010 report indicates complaints of increasing back, neck and right shoulder pain, that the Veteran had stopped taking Methodone two weeks before due to headaches, and that he was requesting Flexeril.  His medications were noted to include Flexeril, naproxsyn, and Tramadol, and he was cautioned about driving and operating dangerous equipment.  A March 2010 report shows that the Veteran's spine had flexion to 90 degrees, and extension to 10 degrees, with pain with resisted movement on extension.  Sensation to light touch was intact.  The report notes low back pain with DDD (degenerative disc disease) and facet arthropathy L5-S1, and use of a home stretching program.  The report notes a "moderate limitation of lumbar motion in all dimensions" (specific degrees of motion were not provided).  Strength in the lower extremities was 5/5.  A May 2010 report notes that the Veteran had 5/5 strength in all extremities.  A June 2010 report notes minimal thoracolumbar spasm.  

A QTC examination report, dated in May 2010, shows that the Veteran asserted that he could walk no more than 100 yards, and that it would take him 10 minutes to do this.  He complained of falls due to his spine symptoms, and that he had stiffness, fatigue, decreased motion, paresthesia and numbness.  He denied bowel problems, but claimed to have bladder problems, and erectile dysfunction, due to his spine.  He also complained of constant moderate low back pain that radiated down his right leg, which was exacerbated by physical activity and stress and which was relieved by rest and medication.  He complained of flare-ups manifested by pain, decreased speed, difficulty sitting and standing, and a decreased limitation of motion.  On examination, there was a stiff gait and posture due to muscles spasms and pain.  Walking was unsteady, and he required a cane to ambulate, which he needed due to pain.  He did not require a brace, crutches, corrective shoes, or a wheelchair or walker.  There was guarding of movement (increased apprehension and reactivity).  There was no weakness.  Muscle tone was abnormal, with changes of chronicity.  There was no atrophy, and no ankylosis.  Flexion was to 80 degrees, and extension was to 20 degrees.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no sensory deficits from L5-S1, and no sensory deficits of S1.  There was no motor weakness.  Knee and ankle jerks were 2+, bilaterally.  The lower extremities had no sign of pathologic reflexes.  There were no signs of lumbar disc syndrome with chronic and permanent nerve root involvement.  X-rays were noted to show a loss of disc height at L5-S1.  The examiner stated that the previous diagnosis of intervertebral disc syndrome with sciatic nerve impairment of the right side was changed to status post discectomy L5-S1 with residual right sciatic nerve impairment and scar.  The examiner noted that the Veteran asserted that he had been terminated from recent employment secondary to increased sick days/time off for medical conditions.  The effect on the Veteran's daily activity was decreased range of motion, increased pain, and limitations in standing and sitting.  

A report from Olympic Sports and Spine Rehabilitation, dated in January 2011, shows that the Veteran's spine had extension to 5 degrees, and flexion to 70 degrees.  He was also noted to have a gait with a normal step-pattern and no limp, and complaints of radicular pain into the right calf that worsen upon standing and walking.  The report states that a lumbar brace would be beneficial.  

A statement from the Veteran's spouse, received in September 2009, shows that she states that the Veteran has severe pain, that some days he cannot get out of bed, or endure long car rides, and that their marriage is suffering because of his symptoms.  

Three lay statements, received in January 2008, show that the authors essentially state that the Veteran has severe back and leg pain.

After reviewing the totality of the evidence, the Board finds that an initial evaluation in excess of 20 percent is not warranted for the Veteran's IVDS.  With regard to the Formula for Rating IDS Based on Incapacitating Episodes, the evidence is insufficient to show that the Veteran has incapacitating episodes of having a total duration of at least four weeks but less than six weeks during a 12-month period.  He is not shown to have had incapacitating episodes of having a total duration of at least four weeks during a 12-month period.  The May 2010 QTC examination report shows that the examiner concluded that there were no signs of lumbar disc syndrome with chronic and permanent nerve root involvement.  Accordingly, the criteria for an evaluation in excess of 20 percent have not been met under the Formula for Rating IDS Based on Incapacitating Episodes.  With regard to the General Rating Formula, the Veteran's range of motion findings do not show that he has forward flexion of the lumbar spine limited to 30 degrees or less.  Nor have there been any findings of ankylosis of the thoracolumbar spine.  As such, the criteria for an initial evaluation in excess of 20 percent have not been met. 

Concerning associated neurological abnormalities, the Board notes that service connection is in effect disabilities that include sciatic nerve impairment, right side.  There is no evidence of any other neurological abnormality associated with the Veteran's low back disability.  

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995 ); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  The Board further recognizes that the Court recently determined that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  The VA progress notes show that the Veteran has primarily been noted to have 5/5 strength.  The May 2010 QTC examination report shows that there was no weakness, atrophy, or ankylosis.  Joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There were no sensory deficits from L5-S1, and no sensory deficits of S1.  Knee and ankle jerks were 2+, bilaterally.  There were no signs of lumbar disc syndrome with chronic and permanent nerve root involvement.  With regard to the Veteran's employment, he has asserted that he was terminated from employment secondary to increased sick days/time off for medical conditions that appear to include the low back and right shoulder.  See e.g., VA progress notes, dated in June 2010 and July 2011.  However, an August 2011 VA progress note shows that the Veteran stated that he was working as a truck driver, that he complained of left shoulder pain, and that he had been "moving heavy materials during a job three days ago."  A July 2012 VA progress note shows that he reported that he was working as a truck driver, and that he indicated that his jobs required lots of pushing and pulling.  Finally, a September 2012 statement from D.M.L., M.D., reports that the Veteran will be out of work for about 60 to 90 days "due to the physical nature of his job," because of a recent motor vehicle accident.  

In summary, there is insufficient evidence of such symptoms as atrophy, incoordination, or other neurological impairment due to the Veteran's service-connected disability, and the Board finds that the record does not show that the Veteran's functional loss due to his service-connected disability impairs him to such a degree that an initial evaluation in excess of 20 percent is warranted.  Therefore, an increased initial evaluation is not warranted for the Veteran's disability on the basis of functional disability, even with consideration of 38 C.F.R. §§ 4.40 and 4.45. 
  
As a final matter, the Veteran is shown to have a scar secondary to his spinal surgery in 2007.  The evidence is insufficient to show that the Veteran's scarring is productive of deep scars or scars that cause limited motion, superficial scars that do not cause limited motion with an area or areas of 144 square inches, "superficial and unstable scars," "superficial scars that are painful on examination," or a limitation of function.  See e.g., May 2010 QTC examination report (noting a 6 centimeter (cm.) x 0.5 cm. scar mid-line at L5-S1, which was not painful, that there was no skin breakdown, or underlying tissue damage, and that the scar was not disfiguring, and did not limit the Veteran's motion or cause a limitation of function).  Accordingly, a separate compensable rating is not warranted pursuant to Diagnostic Codes 7801, 7802, 7803, 7804, and 7805 (as in effect prior to October 23, 2008).  Therefore, the Board finds that an additional 10 percent rating for the scar from the Veteran's spine surgery is not warranted.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board notes that in 2008, the Secretary of the VA amended that portion of the Schedule for Rating Disabilities pertaining to scars.  As set forth in the Federal Register, the revised criteria apply to all applications for benefits received by VA on or after the effective date of October 23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  Here, the Veteran's claim was received at the RO in December 2007.  Thus, the new regulations are not applicable. 

B.  Sciatic Nerve Impairment, Right Side

The RO has evaluated the Veteran's peripheral neuropathy under 38 C.F.R. § 4.124a, DC 8720.   

A note in the Rating Schedule pertaining to "Diseases of the Peripheral Nerves" provides that the term "incomplete paralysis" indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, DC's 8510 through 8540 (2012).  

Neuritis of the peripheral nerves, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum rating equal to severe, incomplete, paralysis.  The maximum rating that may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia of a peripheral nerve characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  The term incomplete paralysis, with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2012).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2012). 

Under DC 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the lower radicular group.  

A 20 percent rating is warranted for moderate incomplete paralysis.  Id.  

Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the lower radicular group, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.  38 C.F.R. § 4.124a, DC's 8620, 8720 (2012).  

The Board must consider the possibility of a higher rating under all relevant diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Therefore, the Board will determine whether an initial evaluation in excess of 10 percent is warranted under DC 8520, 8620 or 8720.  

The Board finds that the Veteran's condition is not shown to have been manifested by moderate incomplete paralysis, such that an initial evaluation in excess of 10 percent for the right lower extremity is warranted under DC 8520.  Briefly stated, the VA progress notes show the following: "appropriate" motor and sensory functions (April 2009), all tested muscle groups in the lower extremities had 5/5 strength, except for right toe flexion, which was 4/5, with normal gait, and 2+ patellar and hamstring reflexes, bilaterally; Achilles reflexes were 1+ (right) and 2+ (left) (July 2009); sensation to light touch was intact, and strength in the lower extremities was 5/5 (March 2010); strength in all extremities was 5/5 (May 2010).  In addition, the May 2010 QTC examination report shows that walking was unsteady, and he required a cane to ambulate, which he needed due to pain.  However, there was no weakness or atrophy.  There were no sensory deficits from L5-S1, and no sensory deficits of S1.  Knee and ankle jerks were 2+, bilaterally, and the lower extremities had no sign of pathologic reflexes.  Based on the foregoing, the Board finds that the evidence does not show that the Veteran's sciatic nerve impairment of the right lower extremity is manifested by symptomatology that more nearly approximates the criteria for an evaluation of 20 percent under DC 8520, and that the preponderance of the evidence is against an initial evaluation in excess of the presently assigned 10 percent disability rating. 

The Board further concludes that the evidence does not demonstrate that the Veteran's right lower extremity is shown to have been manifested by moderate incomplete neuritis or neuralgia, such that an increased initial evaluation is warranted under DC 8620 or DC 8720.  Specifically, given the aforementioned medical evidence, to include the findings (or lack thereof) as to strength, sensation and limitation of range of motion, the Board finds that it is not shown that the Veteran's sciatic nerve impairment of the right lower extremity is shown to have been manifested by moderate neuritis or neuralgia of the lower radicular group, as contemplated by these diagnostic codes.  Accordingly, an evaluation in excess of 10 percent for the right lower extremity is not warranted under DC's 8620, and 8720.  

C.  Conclusion

In deciding the Veteran's increased initial evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (as in this case).  Id. at 126. 

The Board does not find evidence that the Veteran's IVDS, or right sciatic nerve impairment, should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period. 

In reaching these decisions, the Board has considered the oral and written testimony of the Veteran, and the lay statement.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issues, and that it outweighs the lay statements.  Accordingly, the Veteran's claims must be denied. 

In reaching these decisions, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2012); Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are not inadequate.  When comparing the Veteran's disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected low back and right lower extremity disabilities are congruent with the disability pictures represented by the disability ratings assigned herein.  The criteria for the 10 percent and 20 percent ratings assigned herein more than reasonably describe the Veteran's disability levels and symptomatology.  The Veteran is shown to have some decreased motion in his low back, however, his most recent examination report shows that there was no weakness, atrophy, or sensory deficits from L5-S1, or of S1.  As the Board finds that the Veteran's disability pictures are contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability pictures exhibit other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, he has not submitted objective evidence of unemployability.  In this regard, he has claimed that he lost a position as a medical equipment repairman in 2010 because "the employer couldn't or wouldn't modify his job in accordance with orthopedic limitations."  However, he has not submitted evidence to support his assertion.  Furthermore, in 2011 and 2012, he has reported that he was employed as a truck driver.  See VA progress notes, dated in August 2011 and July 2012.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


IV.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With regard to the issue of whether the withholding of compensation benefits to recoup the amount of severance pay received by the Veteran was proper, however, the relevant facts are dispositive, and the law is controlling.  Because the law, and not the evidence, is dispositive of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  The VCAA is inapplicable because resolution of the appeal turns on a matter of law and not on the underlying facts or development of the facts, so no amount of notice or assistance to the Veteran could help to substantiate his claim.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  In Manning, the Court explained that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  See also Smith v. Gober, 14 Vet. App. 227   (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426   (1994).

With regard to the service connection issue, as this claim has been fully granted, no further discussion of the VCAA is warranted.  

With regard to the issues of increased initial evaluations for low back and right lower extremity disabilities, these appeals are based on grants of service connection in July 2008.  Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled; no additional § 5103(a) notice is required.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination.  In this regard, in January 2011, the RO scheduled the Veteran for a supplemental examination of his low back, and right lower extremity sciatic nerve impairment.  However, the Veteran failed to report for his examination, and there is no record of a request to reschedule his examination.  The Board concludes, therefore, that decisions on the merits at this time do not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

In December 2012, the Veteran was provided an opportunity to set forth his contentions during a videoconference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2)  requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the December 2012 hearing, the issues on appeal were identified.  During the hearing, the testimony indicated that there were outstanding medical records available that would support his claims, and it was agreed that the record would be held open for 60 days, in order for the Veteran to have time to submit treatment reports from three different private health care providers.  However, there is no record to show that any additional treatment reports were received.  At the hearing, information was solicited regarding the severity of his low back and right lower extremity disabilities.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied with, and that the Board may proceed to adjudicate the claims based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 


ORDER

Recoupment of severance pay was proper, and this appeal is denied.

Service connection for hyperhidrosis is granted. 

An initial evaluation in excess of 20 percent for service-connected intervertebral disc syndrome is denied.

An initial evaluation in excess of 10 percent for service-connected sciatic nerve impairment, right side is denied.


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


